Citation Nr: 0531433	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-26 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
mechanical low back pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1983 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for a low back disability and assigned a 20 
percent disability rating.  

A motion to advance this case on the Board's docket, was 
granted by the Board on November 2005, for good cause.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has sufficiently notified 
her of the information and evidence necessary to substantiate 
the claim.

2.  The veteran's service-connected mechanical low back pain 
is manifested by:  forward flexion to between 40 and 60 
degrees; extension to between 10 and 20 degrees; side bending 
to 20 degrees, bilaterally; rotation to 20 degrees, 
bilaterally; mild paraspinal muscle spasm; and, complaints of 
pain and discomfort.  

3.  The service-connected mechanical low back pain does not 
result in more than moderate disability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
rating for the service-connected mechanical low back pain 
with degenerative disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2002)(prior to 
September 26, 2003), and Diagnostic Codes 5237, 5243 (2005) 
(after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Upon the grant of service connection for a 
low back disability, the veteran disagreed with the 
disability evaluation assigned.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate this "downstream" issue, provided 
that the required notice was provided with respect to the 
initial claim for service connection.  VAOGCPREC 8-03; 69 
Fed. Reg. 25180 (2004).  Unfortunately, notice to the veteran 
was not issued in this case until later in the claims 
process.  Nevertheless, the RO provided the veteran the 
required notice with respect to her claim for a disability 
rating in excess of 20 percent in a letter dated March 2002, 
in which she was informed of the requirements needed to 
establish the claim.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information she was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help her get relevant 
evidence, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional VA medical evidence was received.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Based on this record, the Board finds 
that VA's duty to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded a VA Compensation 
and Pension examination.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection for mechanical low back pain was granted 
by a February 2002 RO rating decision and a 20 percent 
disability rating was assigned effective from June 1998.  The 
veteran claims that her service-connected low back disability 
is more disabling than contemplated by the currently assigned 
20 percent disability evaluation.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this claim is based on the assignment of a 
disability evaluation following an initial award of service 
connection for mechanical low back pain.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.

VA medical treatment records dated in 1998 reveal that the 
veteran sought treatment for complaints of low back pain.  In 
January 2002, a VA examination of the veteran was conducted.  
She reported developing low back pain secondary to altered 
gait due to a service-connected foot disorder.  She also 
reported working as a corrections officer with no 
interruption in work due to back pain; she did indicate that 
periods of prolonged standing did increase her symptoms of 
low back pain.  She reported having low back pain that 
radiated down her legs.  Physical examination revealed mild 
lumbar paraspinal muscle spasm on forward bending and pain to 
palpitation over the L5-S1 interspace.  Straight leg raise 
testing was negative bilaterally.  Range of motion testing 
revealed:  forward flexion to 40 degrees; extension to 20 
degrees; side bending to 20 degrees, bilaterally; and 
rotation to 20 degrees, bilaterally.  X-ray examination of 
the lumbosacral spine did not reveal any abnormalities.  The 
diagnosis was chronic mechanical low back pain.  

VA medical treatment records reveal that the veteran had 
intercurrent whiplash injuries to her back sustained in motor 
vehicle accidents in June and October 2002.  She also had an 
intercurrent fall injury in April 2003; the fall was severe 
enough to result in a fractured ankle and knee.  A VA 
computed tomography (CT) examination report dated January 
2003 reveals that the veteran had bulging intervertebral 
discs at L4-L5 and L5-S1.  

In March 2005, a VA orthopedic evaluation of the veteran was 
conducted.  She reported having tenderness of the low back 
and difficulty bending.  Range of motion testing revealed 
forward flexion to 60 degrees and extension to 10 degrees. 
The other ranges of motion were not tested.  Straight leg 
raise testing resulted in discomfort, but not radiation of 
pain.  The diagnosis was degenerative lumbar disc disease, 
degenerative arthritis of the left knee secondary to the 
fracture, and degenerative arthritis of the right ankle 
secondary to the fracture.  The examining physician's opinion 
was that the veteran was unable to return to work as a 
corrections officer due to the residuals of the ankle and 
knee fracture.  The service-connected back disability was not 
listed as impacting the veteran's ability to be employed.  

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003). 
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002)(effective before September 26, 2003).  For lumbosacral 
strain ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent).  38 C.F.R. § 4.71, Diagnostic Code 5295 
(2002)(effective before September 26, 2003).

Under the old provisions of Diagnostic Code 5293 
(intervertebral disc syndrome), (in effect prior to September 
22, 2002,) a 60 percent evaluation was warranted when the 
disorder was pronounced with little intermittent relief, 
there was sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, and there were neurologic 
findings, such as absent ankle jerk, appropriate to the site 
of the diseased disc; a 40 percent evaluation was warranted 
when the disorder was severe and there was only intermittent 
relief from recurring attacks; a 20 percent evaluation was 
warranted when the disorder was moderate with recurring 
attacks. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a (2004) (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005)(effective from September 26, 
2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1). For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees. 
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted. Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4). For 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5). Disability of 
the thoracolumbar and cervical spine segments are to be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (6).

In this case, the veteran's service-connected chronic low 
back strain has been rated as 20 percent disabling under the 
criteria of Diagnostic Codes 5292 and 5293, effective from 
June 25 1998.  The appropriate Diagnostic Codes under the new 
regulations would be 5237 and 5243.  The preponderance of the 
evidence is against the assignment of a rating in excess of 
20 percent for the veteran's service-connected mechanical low 
back pain.  The medical evidence from the 2002 VA examination 
reveals that the veteran had forward flexion to 40 degrees 
while the 2003 evaluation actually showed improvement with 
forward flexion to 60 degrees.  However, she had extension to 
20 degrees at the 2002 examination and extension to only 10 
degrees in 2003.  Side bending and rotation were to 20 
degrees each, bilaterally, at the time of the 2002 
examination, while they were not tested in 2003.   

Under the prior rating criteria, the veteran is not shown to 
have severe recurring attacks to warrant any rating in excess 
of 20 percent for intervertebral disc syndrome, nor is she 
shown to have severe limitation of motion of the lumbar 
spine.  Rather she has muscle spasm which is contemplated by 
a 20 percent rating under Diagnostic Code 5295.  As such, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent under the old 
rating criteria.   38 C.F.R. § 4.71, Diagnostic Codes 5292, 
5293, 5295 (2002)(effective before September 26, 2003).

The preponderance of the evidence is also against the 
assignment of a rating in excess of 20 percent when the 
veteran's service-connected low back disability is considered 
under the current rating criteria.  She is not shown to have 
incapacitating episodes of intervertebral disc syndrome to 
warrant a rating under the incapacitating episodes criteria.  
Moreover, objective symptoms of degenerative disc disease 
were not observed until after the veteran incurred several 
post service injuries.  The medical evidence of record also 
does not show that the veteran has limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  As 
noted above, examination in 2002 revealed that the veteran 
had forward flexion to 40 degrees while the 2003 evaluation 
showed improvement with forward flexion to 60 degrees.  
Ankylosis of the spine is not shown.  Thus, a rating in 
excess of 20 percent is not warranted under the current 
rating criteria.  38 C.F.R. § 4.71, Diagnostic Codes 5237, 
5243 (2005).  Accordingly, the assignment of a disability 
rating in excess of 20 percent for the service-connected 
mechanical low back pain must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 20 percent for the veteran's service-
connected mechanical low back pain, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for mechanical 
low back pain is denied. 



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


